 LA-Z-BOY MIDWESTLa-Z-Boy Midwest, A Subsidiary of La-Z-Boy ChairCompany and United Furniture Workers of Ameri-ca, AFL-CIO, Petitioner. Case 17-RC-8427January 28, 1980DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to an electionheld on April 20, 1979,' and the Hearing Officer'sreport recommending disposition of same. The Boardhas reviewed the record in light of the exceptions andbriefs, and hereby adopts the Hearing Officer's find-ings and recommendations.2CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for United FurnitureWorkers of America, AFL-CIO, and that said labororganization is not the exclusive representative of allemployees, in the unit herein involved, within themeaning of Section 9(a) of the National LaborRelations Act, as amended.MEMBER JENKINS, dissenting:Unlike my colleagues, I would find merit in thePetitioner's Objection 7. The Hearing Officer creditedthe testimony of employee Clark and found that NightShift Superintendent Williamson during a conversa-tion with Clark asked him why he was for the Unionand concluded by saying, "I just can't understand whya bright, intelligent young man like you majoring inbusiness can support an outfit like the United Furni-ture Workers." This conversation was a continuationof a conversation relating to the Union which hadoccurred the previous night. The Hearing Officerfound this conduct objectionable but characterized itas "casual interrogation" and recommended thatObjection 7 be overruled.In my dissent in Caron International Inc., 246NLRB No. 179 (1979), and my concurrence in SuperThrift Markets, Inc., 233 NLRB 409 (1977), I haveexpressed my views with respect to preelection con-duct that is violative of Section 8(a)(1), albeit conductwhich allegedly occurred in a "casual" or so-called"friendly manner." Applying the principles enunciat-ed in those cases to the instant case, I would set theelection aside and order a second election.' The second election was conducted pursuant to a Board Decision andDirection of Second Election dated March 20, 1979. Of approximately 696eligible voters, 309 cast valid ballots for, and 345 against, the Petitioner; therewas I void ballot and 4 challenged ballots. The first election was conductedpursuant to a Stipulation for Certification Upon Consent Election onFebruary 9. 1978.: In agreeing with the Hearing Officer that the Employer's conduct dealtwith in the Petitioner's Objection 7 did not interfere with the election.Chairman Fanning does not rely on Essex International. Inc. 216 NLRB 831(1951), in which he dissented. Rather, he agrees for the reasons stated inCaron International Inc.. 246 NLRB No. 179 (1979).Attached as an Appendix a is the Hearing Officer's findings andrecommendation with respect to Objection 7.APPENDIX...Objection No. 7On or about March 26, 1979, Supervisor Alan William-son interrogated an employee concerning his pro-Unionsympathies in a coercive and intimidating manner.Unit employee Mark Clark testifies that, on or aboutMarch 26, 1979, he had a conversation with night shiftsuperintendent Alan Williamson relating to the FlorenceUnited Furniture Workers contract and the current wages,hours and working conditions at the Employer's Neoshofacility. This conversation represented a continuation oftheir discussion of the subject which initially occurredduring the evening of March 25, 1979. Clark testifies thatWilliamson asked him why he was for the Union, at whichtime Clark responded he felt the employees were not treatedfairly, and that no one from management would listen to theproblems presented by employees. Clark also testifies thatWilliamson stated "I just can't understand why a bright,intelligent young man like you majoring in business cansupport an outfit like the United Furniture Workers." Thatconcluded the conversation. Williamson denies making suchstatements. I credit Clark and find that Williamson interro-gated Clark concerning his reasons for supporting thePetitioner. While I have found Williamson's remark to beobjectionable, I do not conclude that this remark interferedwith the results of the election. The practical effect of thisincident-standing alone-is limited. As Clark's testimonyamply supports, he was a willing participant in thisconversation with Williamson, and describes this conversa-tion as "a friendly argument." Indeed, Clark states that hebet, and won, a coke on an issue relating to the number ofpaid holidays reflected in the Florence contract. The subjectconversation was initiated by Clark, in his work area, withClark's insistence that he had won the bet. Williamsonadmits that he did concede Clark's point relating to paidholidays. The offensive remark took place, by Clark'stestimony, at the conclusion of this conversation. Clarkdescribed the conversation as "bantering," a "friendlyargument," and noted that there was a lot of "teasing goingon ...about the Unions and the contract pro or against,and stuff."247 NLRB No. 83621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBased on the foregoing, I consider this objectionableconduct to be isolated, and its impact to be de minimis.Clearly this casual interrogation of a single employee doesnot warrant a direction of third election in a unit involving700 production employees. Essex International, Inc., 216NLRB 831. I recommend that Objection No. 7 be overruled.622